Citation Nr: 1137438	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to May 1962.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the above Regional Office (RO).  

The Veteran's appeal originally included a claim for service connection for a low back disability.  In August 2009, the RO granted service connection for degenerative changes with degenerative disc disease of the lumbosacral spine (10%, from November 28, 2006).  As the Veteran has not initiated an appeal with respect to the rating, or effective date, assigned to this now service-connected disability, no claim pertaining to the disorder is any longer before the Board.  Consideration herein is limited to the issue listed on the first page of the present decision.  

FINDING OF FACT

Degenerative arthritis of the knees was not diagnosed until many years after service and has not been shown by competent medical evidence to have developed as a result of an established event, injury, or disease in service.  

CONCLUSION OF LAW

Degenerative arthritis of the knees was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in January 2007, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA, and the effect of this duty upon his claim.  This letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claim adjudicated herein.  Available in-service and pertinent post-service treatment reports are of record.  A National Personnel Records Center (NPRC) search was undertaken in order to locate inpatient clinical records associated with the Veteran's purported hospitalization at Perrin and Carswell Air Force Bases (AFB).  The relevant records were mailed and associated with the claims file.  The RO also obtained a VA examination in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  
Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran's complete STRs are not available for review, despite the RO's attempt to obtain them.  Certification of their unavailability was received from NPRC in April 2007.  See VA Form 3101.  A formal finding of on the unavailability of these records was also made in a April 2007 Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the STRs are unavailable, the appeal must be decided upon the evidence of record.  

The Veteran contends that he injured his right knee while in service and continues to suffer from residuals of that injury.  However, he has provided no specific date for the onset of any disability, only that in the spring of 1961 he was hospitalized at facilities at Perrin and Carswell AFBs.  

The Veteran provided additional details in a May 2008 statement relating that his duties as an aircraft mechanic included inspecting various aircraft before it was released for flight service.  These inspections required him to climb a stepladder at the front of the plane, walk to the rear of the plane, and then jump down onto concrete to continue to inspect the aircraft underneath.  In the spring of 1961 he was admitted to the hospital at Perrin AFB for X-rays and treatment.  He was later transferred to Carswell AFB for surgical evaluation.  Surgery was not recommended at that time.  The Veteran indicated that he has never sought treatment for his problems since service discharge. 

In April 2009, the RO initiated a search for inpatient clinical records pertaining to treatment of the Veteran's knees at Perrin AFB and Carswell AFB.  See VA Form 3101.  In response the NPRC mailed records from these facilities dated in 1960 and 1961, which were then associated with the Veteran's claims file.  

These clinical records show that the Veteran was in fact hospitalized at Perrin AFB from May 25, 1961 to May 29, 1961 for acute gastroenteritis.  They do not, however, identify any specific injury to either knee.  The remaining records show treatment for various other conditions including a low back disability, but do not otherwise show the Veteran indicated any specific knee complaints and none are documented.  

There is also no evidence of bilateral knee disabilities having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of any reference to either knee until a June 2009 VA examination report.  At that time, the Veteran reported the onset of knee pain in 1961 as a result of jumping off a plane and twisting the right knee.  The examiner noted that there were no records found to that effect.  On examination there was no evidence of joint laxity or pain to palpation, but X-rays showed mild degenerative arthritis in both knees.  The clinical impression was residuals of bilateral knee strain unconfirmed on examination.  The examiner concluded that there was no knee condition that he could attribute to service as there was no mention of injury during service in the records reviewed.  He opined that, while the Veteran may have strained his knees in 1961, he could not relate the present condition to his service career and that it (the degenerative arthritis of each knee shown on radiographic films) was probably age-related degenerative joint disease.  

The United States Court of Appeals for Veterans Claims (Court) has established that symptoms, not treatment, are the essence of continuity of symptomatology, and the Veteran contends that he has suffered from bilateral knee disabilities since service.  However, according to the Veteran himself, for almost 50 years after service, he did not complain of, or receive treatment for, any symptoms referable to his knees, including as residual of the claimed in-service injury.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking the current bilateral knee arthritis to service.  See Hickson, supra.  

Consequently, the Board is unable to attribute the post-service development of the current bilateral knee disabilities to the Veteran's service.  The Board has reviewed all of the evidence of record and does not dispute that the Veteran currently suffers from arthritis.  However, the single competent medical opinion in the record found that there was no medical basis for holding that any bilateral knee disabilities, including the degenerative arthritis of each knee shown on X-rays, were incurred in service.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or the supportive statements of family and friends.  As to the assertions that his claimed bilateral knee disabilities had their onset during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and/or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board finds that the Veteran's account of chronic bilateral knee symptoms since an in-service injury is inconsistent with almost 5 decades in which there is no indication of a current knee disabilities prior to the 2009 VA examination report.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

In this regard, the Board notes that neither the Veteran nor his family members or friends are medical professionals.  Therefore, their beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed knee disabilities and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings in the post-service medical records until many years after discharge and by the 2009 VA examiner who discussed the Veteran's history, symptoms, complaints, and manifestations.  See Jandreau, supra & Buchanan, supra.  

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  A preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral knee disabilities is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


